           Case 1:20-cv-03338-VEC Document 18 Filed 05/11/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 5/11/2020
 -------------------------------------------------------------- X
  DENNIS MARTINEZ, DOUGLAS NGUYEN, :
  JAMES HALLENBECK, JILL                                        :
  WILDBERGER, and DISABILITY RIGHTS                             :
  NEW YORK                                                      :
                                                                :  20-CV-3338 (VEC)
                                              Plaintiffs,       :
                                                                :        ORDER
                            -against-                           :
                                                                :
                                                                :
 ANDREW CUOMO, IN HIS OFFICIAL                                  :
 CAPACITY AS GOVERNOR OF NEW YORK :
 STATE,                                                         :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 29, 2020, Plaintiffs filed a motion for a preliminary injunction (Dkt.

4);

       IT IS HEREBY ORDERED THAT: Plaintiffs’ motion for a preliminary injunction is

GRANTED. An opinion will follow. Defendant is directed to immediately implement in-frame

ASL interpretation during his daily press briefings.



SO ORDERED.
                                                         ________________________
Date: May 11, 2020                                          VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                           Page 1 of 1
